932 F.2d 967
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gabriel ALVAREZ, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 91-1148.
United States Court of Appeals, Sixth Circuit.
May 15, 1991.

Before KENNEDY and BOYCE F. MARTIN, Jr., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Gabriel Alvarez appeals the district court's judgment dismissing his federal habeas corpus petition filed pursuant to 28 U.S.C. Sec. 2241.  Following a jury trial, Alvarez was convicted of association with a racketeering enterprise, conspiracy, possessing and distributing cocaine and heroin in violation of 18 U.S.C. Sec. 1962(c) and 21 U.S.C. Sec. 841(a)(1) and Sec. 846.  He received a fifteen year sentence, plus five years probation.  Alvarez claimed that the Parole Commission erroneously computed his offense severity rating by holding him accountable for the total amount of drugs distributed and possessed by members of the conspiracy in which he participated.  He claimed that he should only be held responsible for less than 900 grams of drugs that he admittedly sold to an undercover agent.  He requested injunctive relief.


3
After reviewing the magistrate's report and recommendation, the district court dismissed the petition, as Alvarez failed to establish any violation of his constitutional rights.    See Dye v. United States Parole Comm'n, 558 F.2d 1376, 1378 (10th Cir.1977) (per curiam).


4
Alvarez raises the same argument on appeal.


5
Upon consideration, we conclude that the district court properly dismissed the petition for the reasons stated in the magistrate's report and recommendation filed on November 15, 1990, as adopted by the district court in its order filed on January 10, 1991.


6
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.